Citation Nr: 1028722	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-27 511	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for arteriosclerotic 
vascular disease with aortic valve replacement, to include as 
secondary to service-connected diabetes mellitus.

2. Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1969 to January 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from a May 2003 rating decision of the 
Newark, New Jersey Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, denied service connection 
for arteriosclerotic vascular disease with aortic valve 
replacement, to include as secondary to service-connected 
diabetes mellitus.  In September 2005, a Travel Board hearing was 
held before the undersigned.  A transcript of this hearing is 
associated with the Veteran's claims file.  In April 2006, the 
Board sought an advisory medical opinion from the Veterans Health 
Administration (VHA).  In a decision issued in October 2006, the 
Board denied the Veteran's claim.  He appealed that decision to 
the Court.  In May 2008, the Court vacated the October 2006 Board 
decision and remanded the matter for readjudication consistent 
with instructions outlined in a May 2008 Joint Motion for Remand 
(Joint Motion) by the parties.  In April 2009, the Board remanded 
the case to the RO for additional development in accordance with 
the Joint Motion.  

The Board notes that in a statement received in May 2010, the 
Veteran's attorney requested copies of the February 2010 VA 
examination report and the request for such examination.  He also 
requested "an extension of time to respond . . . for a period of 
30 days from the date your office supplies the requested 
records."  Copies of the requested documents were mailed to the 
Veteran's attorney in May 2010.  The Board then deferred action 
on the matter for 30 days, as requested; no additional 
evidence/argument was received from the Veteran or the attorney.  
Accordingly, the claims are considered based on the current 
record.

The matter of entitlement to a rating in excess of 20 
percent rating for diabetes mellitus is being REMANDED to 
the Newark, New Jersey RO.  VA will notify the Veteran if 
any action on his part is required.



FINDING OF FACT

Arteriosclerotic vascular disease was not manifested in service 
or in the first postservice year, and the preponderance of the 
evidence is against a finding that the Veteran's current 
arteriosclerotic vascular disease with aortic valve replacement 
is related to his service, or was caused or aggravated by his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for arteriosclerotic vascular disease, to 
include as secondary to service-connected diabetes mellitus, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009), 
3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A January 2003 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
While he was not advised of the criteria for rating 
arteriosclerotic vascular disease with aortic valve replacement, 
or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, and 
this decision does not do so.  The Veteran has received all 
critical notice, and has had ample opportunity to 
respond/supplement the record.  He has not alleged that he was 
prejudiced because he did not receive notice of what was needed 
to substantiate his claim.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  The Board notes with particularity that in 
the May 2008 Joint Motion, it was determined that the Board had, 
in its October 2006 decision, "failed to ensure fulfillment of 
the statutory duty to assist as set forth in 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)(1) by not making an initial request for 
private medical records which were identified by the [Veteran], 
and which he authorized VA to obtain."  In April 2009, in 
accordance with the Joint Motion, the Board remanded the case for 
complete records from 1985 through the present (and any other 
dates specified by the Veteran) from the Deborah Heart and Lung 
Center (DHLC) and from Dr. J.C.C.  As these are private treatment 
records, the Veteran was also advised that ultimately it was his 
responsibility to ensure that they were secured.  On remand, the 
RO was able to associate with the record May 2000 to March 2008 
treatment records from DHLC and August 1998 to March 2009 
treatment records from Dr. J.C.C.  (These records are discussed 
in greater detail below.)

The RO also arranged for a VA examination in March 2003 and 
secured a June 2006 advisory medical opinion from the VHA.  
Following the receipt of additional private medical records 
(discussed above), the RO arranged for another VA examination in 
February 2010; as will be discussed in greater detail below, this 
examination is adequate.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The Veteran's service personnel records show he served in the 
Republic of Vietnam from April 1970 to April 1971.  

The Veteran's STRs, including his service entrance and separation 
physical examination reports, are silent for any complaints, 
findings, treatment, or diagnosis of arteriosclerotic vascular 
disease.  Clinical evaluations of the heart were normal, and 
medical history reports associated with these examinations are 
also silent for any indication that the Veteran had any 
cardiovascular problem.  An August 1970 chest X-ray was normal.

August 1998 to March 2009 private treatment records from the 
Veteran's cardiologist, Dr. J.C.C. (which consist mainly of 
records/reports from other treatment providers) show periodic 
treatment for the Veteran's aortic valve disease and chronic 
atrial fibrillation.  On December 1998 physical examination, 
completed in association with the Veteran's application to retire 
from the police and firemen's retirement system of the state of 
New Jersey due to a medical illness/disability, Dr. J.C.C. 
diagnosed the following: rheumatic heart disease, status post 
aortic valve replacement; hypertension; uncontrolled atrial 
fibrillation; and uncontrolled diabetes mellitus.

May 2000 to March 2008 private treatment records from DHLC show 
that the Veteran receives periodic follow-up treatment for his 
aortic valve disease.  It is well-documented that he had an 
aortic valve replacement in either 1986 or 1987, and that he 
currently suffers from atrial fibrillation.  The Veteran had a 
pacemaker inserted in March 2003.

An August 2002 statement from Dr. J.C.C., notes that the Veteran 
is currently under his care for diabetes mellitus.  An attached 
flow sheet shows that the Veteran's diabetes mellitus has been 
treated with medication since March 1999.

On February 2003 VA (eye) examination, it was reported that the 
Veteran had a medical history inclusive of hypertension for 20 
years, an aortic valve replacement in the 1980s, and diabetes 
mellitus for 10 years.

On March 2003 VA examination, it was noted that the Veteran had a 
history of diabetes mellitus diagnosed seven or eight years ago, 
aortic valve replacement, and pacemaker placement.  After a 
physical examination, aortic valve replacement with METs of 
approximately seven was diagnosed.  The examiner opined that this 
was unrelated to the Veteran's diabetes mellitus.

In a November 2003 statement, Dr. J.C.C. stated, "[The Veteran] 
has been treated for years for diabetes mellitus and 
atherosclerotic vascular disease.  In addition, [he] has chronic 
atrial fibrillation."  In a September 2005 statement, he stated, 
"[The Veteran] has been treated for years for Diabetes Mellitus 
and Atherosclerotic Vascular Disease, the latter most likely 
secondary to Diabetes."

At a September 2005 Travel Board hearing, the Veteran testified 
that he was given a diagnosis of cardiovascular disease in 1985 
or 1986, following a diagnosis of diabetes mellitus.  He also 
alleged that his aortic valve replacement was the result of 
exposure to herbicides (Agent Orange) in service.

In April 2006, the Board sought a VHA medical advisory opinion as 
to whether there was a casual relationship between the Veteran's 
arteriosclerotic valvular disease with aortic valve replacement 
and his service-connected diabetes mellitus.  In a June 2006 
opinion, the consulting physician stated/opined the following:

*	That there was insufficient evidence in the record to 
establish a definitive medical indication for the Veteran's 
aortic valve replacement.  He noted that this procedure was 
performed in 1986 when the Veteran was only 36 or 37 years 
old, and stated "the most common indication for valve 
replacement at that age is degeneration of a bicuspid 
aortic valve, a congenital condition that renders the valve 
subject to idiopathic deterioration with age."

*	That the evidence of record did not establish a causal 
relationship between the Veteran's valve abnormality and 
his diabetes mellitus.  He explained the nature of the 
aortic valve disease was uncertain, and stated, "If the 
aortic valve was bicuspid, the fundamental degenerative 
process is still considered idiopathic.  While there is 
some nascent evidence that the degenerative process in some 
aortic valve disease, particularly senile degenerative 
aortic disease, may share some pathologic features with 
atherosclerosis, this is still fundamentally speculative.  
It is even less likely to apply to a valve replaced at age 
less than 40 with an uncertain pre-replacement period of 
diabetes not requiring intensive therapy (as assessed by 
the lack of use of insulin during that time).

*	That atherosclerotic vascular disease was correctly used to 
describe atherosclerotic changes of the major arteries in 
any distribution - cardiac, cerebral, aortic, or 
peripheral.  He also explained that arteriosclerotic 
vascular disease, which also occurs in the record, was 
occasionally used as a term for either atherosclerotic 
disease, or any abnormality of vessel function or 
compliance as might occur with aging.  He then stated, 
"Some components of the record state 'cardiovascular 
disease' or 'CVD' which is a catch-all phrase describing 
any abnormality of the heart blood vessels.  While valvular 
heart disease is a disease of the cardiovascular system, it 
does not necessarily have a specific relationship with the 
usual atherosclerotic coronary artery disease process.  At 
no point do I find evidence of coronary artery bypass 
grafting being performed in conjunction with the aortic 
valve replacement, which would have been expected if 
significant atherosclerotic disease of the coronary 
arteries was present at the time of valve replacement."
*	That the data was insufficient to establish a definitive 
indication for the Veteran's pacemaker implantation.  He 
noted that the Veteran had chronic atrial fibrillation and 
that this could be a consequence of valvular heart disease.  
He further explained that diabetes mellitus could also 
increase the likelihood of atrial fibrillation and could 
increase the deleterious consequences of atrial 
fibrillation, but that valvular heart disease by itself 
could also be a sole etiology.  

July 2008 to February 2010 VA treatment records note that the 
Veteran's chronic medical problems include coronary artery 
disease, status post aortic valve replacement and pacemaker, and 
diabetes mellitus.  

An August 2009 statement from the Veteran's private 
endocrinologist, Dr. S.R., states the Veteran has been his 
patient since May 2005, and notes the Veteran has been given 
diagnoses of Diabetes Type I with nephropathy.  He also states 
that the Veteran has other health conditions associated with 
diabetes such as hypertension and hyperlipidemia, and states the 
Veteran also has aortic valve replacement and irregular heart 
rate leading to pacemaker placement.

On February 2010 VA examination, the examiner reviewed the 
Veteran's claims file and noted that the Veteran has diabetes 
mellitus, essential hypertension, and paroxysmal atrial 
fibrillation.  He also noted that the Veteran underwent an aortic 
valve replacement in 1987 for severe aortic regurgitation, had a 
pacemaker inserted in 2003, and had congestive heart failure 
three years ago.  Regarding the Veteran's heart condition which 
is status post aortic valve replacement, the examiner opined that 
this was not caused or aggravated by his diabetes mellitus.  The 
examiner explained that the Veteran had severe aortic 
regurgitation and aortic valve disease, and stated that these 
were not caused or aggravated by diabetes mellitus.  The examiner 
also noted that the Veteran has not been given diagnoses of 
ischemic heart disease or coronary artery disease.




C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases (including arteriosclerosis) service 
connection may be established on a presumptive basis if they 
become manifested to a compensable degree in a specified period 
of time postservice (one year for arteriosclerosis). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, or the result of, or 
aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis requires: 
(1) Competent evidence (a medical diagnosis) of a current 
disability (for which secondary service connection is sought); 
(2) evidence of a service connected disability; and (3) competent 
evidence that the current disability was either (a) caused or 
(aggravated) by the service connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en 
banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised 
to implement the Allen decision.  The revised 38 C.F.R. § 3.310 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In essence, it provides that in an 
aggravation secondary service connection scenario, there must be 
medical evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as medical 
evidence showing the level of increased disability after 
aggravation occurred.  As the Veteran's claim was pending prior 
to the effective date of the revised 38 C.F.R. § 3.310, the Board 
will consider the version in effect prior to October 10, 2006, as 
it is more favorable to the claimant.  See Kuzma v. Principi, 341 
F. 3d 1327 (Fed. Cir. 2003) VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The evidence shows that the Veteran has arteriosclerotic vascular 
disease and is status post aortic valve replacement.  His STRs 
are silent for a heart/cardiovascular disability, and there is no 
evidence that arteriosclerosis was manifested to a compensable 
degree in the first year following his discharge from active 
duty.  Consequently, service connection for arteriosclerotic 
vascular disease with aortic valve replacement on the basis that 
such became manifest in service and persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) 
is not warranted.

The Veteran provides alternate theories of entitlement to the 
benefit sought.  First, he claims his aortic valve replacement is 
causally related to his exposure to Agent Orange in service.  The 
law provides that, if a veteran was exposed to an herbicide agent 
during service, the following diseases shall be service-connected 
if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneiform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Although there is evidence that the Veteran served in Vietnam and 
thus is presumed to have been exposed to herbicides, neither 
arteriosclerotic vascular disease nor valvular heart disease is 
listed among the diseases enumerated under 38 C.F.R. § 3.309(e); 
consequently, the herbicide presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply.  

In March 2010, VA proposed to amend its regulations concerning 
presumptive service connection for certain diseases based on 
herbicide exposure.  In pertinent part, this proposed regulation 
would establish a presumption of service connection for those 
veterans who were exposed to herbicides in service and 
subsequently suffer from ischemic heart disease (IHD).  See 75 
Fed. Reg. 14391 (March 25, 2010).  Notably, to date this 
regulation remains in the proposed stage, and has not been 
promulgated.  In April 2010, the Veteran's attorney argued that 
the proposed regulation should be applied to the instant claim of 
service connection.  The attorney should be well aware that the 
Board has no authority to apply a regulation that has not been 
promulgated.  See 38 U.S.C.A. § 7104(c).   

The United States Court of Appeals for the Federal Circuit has 
determined that a claimant who suffers from a disability that is 
not listed among those for which presumptive service is afforded 
based on exposure to Agent Orange is not precluded from 
establishing service connection for such disability as due to 
Agent Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  There is no 
competent (medical) evidence in the record of a possible nexus 
between the Veteran's arteriosclerotic vascular disease with 
aortic valve replacement and Agent Orange exposure.  See Combee, 
supra.  The Veteran's statement relating his aortic valve 
replacement to herbicide exposure in service is not competent 
evidence, as he is a layperson, and lacks the training to opine 
regarding medical causation; whether a disease/condition is 
related to Agent Orange exposure is a medical question, and is 
not capable of resolution by lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran's alternate theory of entitlement is that his 
arteriosclerotic vascular disease with aortic valve replacement 
is due to his service-connected diabetes mellitus.  At the 
outset, it is noteworthy that despite the Veteran's Travel Board 
testimony to the contrary, the competent (medical) evidence of 
record does not show that the Veteran's diabetes mellitus was 
manifest and diagnosed prior to the onset of his cardiovascular 
disease.  On February 2003 VA examination, it was reported that 
the Veteran had a 20-year history of hypertension and only a 10-
year history of diabetes mellitus; the aortic valve replacement 
occurred in the 1980s.  The following month, the Veteran reported 
on VA examination that his diabetes was diagnosed 7 or 8 years 
prior to that examination, i.e., in the mid-1990s.  Under these 
circumstances, service connection for arteriosclerotic valvular 
disease may still be established if it is shown that such 
disability was aggravated by the Veteran's diabetes mellitus.

The record includes both medical evidence that tends to support 
the Veteran's claim of secondary service connection for 
arteriosclerotic valvular disease with aortic valve replacement 
and medical evidence that is against the claim.  When evaluating 
this evidence, the Board must analyze its credibility and 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
evaluating medical opinions, the Board may place greater weight 
on one medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical professionals, 
and whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The evidence that tends to support the Veteran's claim consists 
of the September 2005 statement from Dr. J.C.C. who opines that 
the Veteran's atherosclerotic vascular disease is "most likely 
secondary" to his diabetes mellitus.  Although Dr. J.C.C. is 
considered competent to render such an opinion, examined the 
Veteran, and had access to pertinent records, he did not explain 
the rationale for his opinion, and merely stated his conclusion.  
The Court has held, "A mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision as 
to what weight to assign to the doctor's opinion."  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 
11 Vet. App. 345, 348 (1998).  As Dr. J.C.C. does not support his 
conclusion with an analysis the Board can weigh against any 
contrary opinion, the Board finds such opinion lacking in 
probative value (and for the same reason finds the March 2003 VA 
examiner's opinion, that the Veteran's aortic valve replacement 
and diabetes mellitus are unrelated, also lacking in probative 
value).  

In February 2010, after the receipt of additional private 
treatment records, a VA examiner reviewed the entire claims file, 
examined the Veteran, and opined that his arteriosclerotic 
vascular disease with aortic valve replacement was not caused or 
aggravated by his diabetes mellitus.  The examiner explained that 
the Veteran's aortic valve replacement had been necessitated by 
his severe aortic regurgitation and aortic valve disease, and 
that these conditions were not caused or aggravated by diabetes 
mellitus.  He also noted that the Veteran's medical history was 
silent for diagnoses of ischemic heart disease or coronary artery 
disease.  Here, the Board places greater weight on the February 
2010 opinion as it is based on a more complete factual background 
and includes a detailed explanation of rationale.  Furthermore, 
it is supported by the June 2006 VHA consulting physician's 
opinions.  In particular, the consulting physician opined that 
the Veteran's arteriosclerotic vascular disease with aortic valve 
replacement was not related to his service-connected diabetes 
mellitus because the Veteran was too young at the time of the 
surgery for the disease process to have progressed to a point 
that necessitated valve replacement, particularly in light of the 
fact that intensive diabetic therapy (insulin) was not required 
prior to the aortic valve replacement.  He stated that even 
linking senile degenerative aortic disease to features of 
atherosclerosis was considered fundamentally speculative, and 
indicated that the cause for the aortic valve replacement was 
most likely congenital given the Veteran's age at the time of the 
replacement (36 or 37 years old).  A congenital disorder would 
subject the valve to degeneration with age.  [Notably, under 
controlling regulation (38 C.F.R. § 3.303(c)), congenital 
disability may not be service-connected without evidence of 
superimposed pathology acquired in service, which here clearly is 
not shown as there were no cardiac/valvular symptoms in service.]

The Veteran's own statements relating his current 
arteriosclerotic vascular disease with aortic valve replacement 
to his service-connected diabetes mellitus are not competent 
evidence, as he is a layperson, and lacks the training to opine 
regarding medical causation; this question is eminently medical 
in nature and is not capable of resolution by lay observation.  
See Espiritu, supra; see also Jandreau, supra.   

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, it must be denied.


ORDER

Service connection for arteriosclerotic vascular disease with 
aortic valve replacement, to include as secondary to service-
connected diabetes mellitus, is denied.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following sequence 
is required: There must be a decision by the RO, the claimant 
must express timely disagreement with the decision (by filing an 
NOD within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, the 
appellant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

Here, an April 2010 rating decision denied an increased rating 
for the Veteran's diabetes mellitus.  In April 2010, the Veteran 
filed a timely NOD expressing disagreement with that decision.  
The RO has not issued a SOC in this matter.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board 
must remand the case and instruct the RO that the issue remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26.  The Veteran is advised that his claim of entitlement to 
a rating in excess of 20 percent for diabetes mellitus is not 
before the Board at this time, and will be before the Board only 
if he timely files a substantive appeal after an SOC is issued.

Also, in April 2010 (in association with his NOD), the Veteran 
submitted new evidence (a medical statement concerning his 
diabetes mellitus from Dr. R.L.).  This evidence is pertinent to 
his claim, has not been considered by the RO, and the appellant 
has not waived initial Agency of Jurisdiction (AOJ) consideration 
of this evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

The RO should review the file (specifically 
including an initial review of the 
aforementioned evidence submitted without a 
waiver) and issue an appropriate SOC in the 
matter of entitlement to a rating in excess 
of 20 percent for diabetes mellitus.  The 
Veteran must be advised of the time limit for 
filing a substantive appeal, and that, in 
order for the Board to have jurisdiction in 
this matter, he must submit a timely 
substantive appeal.  If he timely perfects an 
appeal in this matter, it should be returned 
to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This matter must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


